SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

417
CA 13-01154
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


PATRICIA KARAM, AS ADMINISTRATRIX OF THE
ESTATE OF TONY KARAM, DECEASED, AND PATRICIA
KARAM, INDIVIDUALLY,
PLAINTIFF-APPELLANT-RESPONDENT,

                     V                                             ORDER

ADIRONDACK NEUROSURGICAL SPECIALISTS, P.C.,
ET AL., DEFENDANTS,
ST. ELIZABETH MEDICAL CENTER AND TIMOTHY
EDWARD PAGE, DEFENDANTS-RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


JOEL M. KOTICK, NEW YORK CITY, POWERS & SANTOLA, LLP, ALBANY (MICHAEL
J. HUTTER OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (LAURENCE F. SOVIK OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court,
Oneida County (Bernadette T. Clark, J.), entered May 21, 2013 in a
medical malpractice and wrongful death action. The order, among other
things, denied plaintiff’s motion to renew.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   May 2, 2014                            Frances E. Cafarell
                                                  Clerk of the Court